Citation Nr: 9906560	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  95-21 678	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for sinusitis.  

2.  Entitlement to a 10 percent rating under the provisions 
of 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Associate Counsel



INTRODUCTION

The veteran had active service from February 1987 to May 
1988.  This case was remanded by the Board of Veterans' 
Appeals (Board) in October 1996 and September 1997.  In a 
November 1998 statement, the veteran's representative 
indicated that the veteran desired to assert a claim for 
service connection for a left ear hearing loss disorder.  
This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's sinusitis is manifested by sinus 
congestion, tenderness, occasional drainage and headaches; 
neither moderate chronic maxillary sinusitis with discharge, 
crusting or scabbing, nor either one or two incapacitating 
episodes of sinusitis per year or three to six non-
incapacitating episodes of sinusitis per year are shown.  

2.  The veteran's service-connected sinusitis and left second 
metatarsal fracture residuals are not shown to interfere with 
normal employability.  


CONCLUSIONS OF LAW

1.  A compensable rating for sinusitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.97, Code 6513 (effective prior to October 7, 1996); 
38 C.F.R. § 4.97, Code 6513 (effective from October 7, 1996).  

2.  A 10 percent rating under the provisions of 38 C.F.R. 
§ 3.324 is not warranted.  38 C.F.R. § 3.324 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was 
treated for a left second metatarsal stress fracture in March 
1987, and for complaints of sinus pain in July 1987.  

On August 1988 VA examination, the diagnoses included pes 
planus with stress fracture residuals.  In February 1989, the 
RO awarded service connection and assigned a noncompensable 
rating for left second metatarsal fracture residuals.  

On November 1993 VA examination of the nose and sinuses, the 
veteran reported frequent pressure around his eyes and across 
the bridge of his nose, along with headaches.  He complained 
of watery, itchy eyes and sneezing, and he occasionally had 
nosebleeds and spit up blood.  There was no history of airway 
obstruction of the nose, he had not been to a doctor, and was 
not undergoing therapy in connection with his nose and 
sinuses.  The veteran appeared to have facies of an allergy-
type presentation.  His eyes were somewhat irritated and a 
little red.  His nose did not show any deformity.  The 
turbinates were slightly enlarged and pale and the airways 
were patent.  The septum was slightly reddened, but otherwise 
unremarkable.  There was some rhinorrhea.  He was tender over 
the frontal and maxillary sinuses, but the maxillaries 
appeared to transilluminate.  There were no symptoms or 
clinical findings of airway obstruction.  The impression was 
history of chronic sinusitis with an allergic component.  

In January 1994, the RO awarded service connection for 
sinusitis and assigned a noncompensable rating.  On October 
7, 1996, the regulations governing ratings of diseases of the 
nose and throat were amended and the Board remanded the case 
to the RO to afford the veteran a VA examination and to 
permit evaluation of sinusitis under the new regulations.  

On February 1997 VA examination of the nose and sinuses, the 
veteran reported treatment for what the examiner believed was 
chronic allergic rhinitis through the VA Medical Center in 
Huntington, West Virginia (Huntington VAMC).  He complained 
of daily running nose, itchy eyes, post-nasal drainage, 
occasional gagging from the drainage and occasional headaches 
associated with nasal stuffiness.  At work, he sometimes 
sneezed five or six times and relieved his symptoms by going 
to the water cooler or taking over-the-counter sinus 
medication.  He had no history of infectious sinusitis since 
July 1987, and he had not taken antibiotics.  He did not have 
episodes of what appeared to be acute sinusitis or acute 
sinus-type headaches, except for headaches possibly related 
to congestion on the left side of his face.  There were no 
reports of incapacitation at work and he had not missed work 
due to sinusitis in recent years.  There was erythema of the 
left nasal turbinate, with swelling of the middle meatus 
causing obstruction of the airway on the left; otherwise, the 
right nasal vestibule showed some erythema of the meati.  The 
maxillary and frontal sinuses were mildly tender on the left.  
The assessment was the symptoms more closely resembled 
allergic rhinitis than chronic sinusitis.  He did not appear 
to have symptoms of acute sinusitis or bacterial sinusitis.  
His headaches were related to nasal congestion and allergic 
rhinitis.  The examiner noted that x-ray examination of the 
veteran's sinuses was pending.  

In September 1997, the Board remanded the case to obtain 
records of treatment of the veteran for sinusitis at the 
Huntington VAMC and a more definite assessment of the 
severity of the veteran's sinusitis and its effects upon his 
employment.  

VA medical records associated with the claims folder since 
the September 1997 remand include a November 1993 VA x-ray 
examination of the veteran's sinuses.  The impression was 
mucoperiosteal thickening of both maxillary sinuses, right 
greater than left, and possibly of the left ethnoid sinus.  
The frontal sinuses were aplastic.  The veteran was treated 
for complaints of cough and post-nasal drip in December 1993.  
There was no exudate, but there was tenderness over the 
maxillary sinuses.  X-rays showed the sinuses were normal, 
and the assessment was acute sinusitis.  In September 1995, 
he complained of slight, frontal, non-throbbing headaches.  
He was treated with ice packs and medication.  In December 
1996, he complained of sinus congestion and pain of four 
days' duration.  He was coughing up green mucus.  The 
assessment was upper respiratory infection.  X-rays of the 
sinuses taken in February 1997 showed no mucosal thickening, 
fluid level or abnormal opacification.  In August 1997, he 
was treated for coughing and headache of four days' duration.  
He reported wheezing if he breathed deeply.  His pharynx was 
clear with post-pharyngeal erythema.  His lungs were clear 
and there was no wheezing.  The assessment was sinus draining 
with aggravating cough.  

On June 1998 VA examination of the nose, sinus, larynx, and 
pharynx, the veteran reported that his sinuses were never 
really clear and he was accustomed to the sensation of 
muffled ears and fullness in the facies.  He had occasional 
gagging with sinus drainage and dry cough.  He is a 
nonsmoker.  He had occasional blood streaks in his nasal 
discharge.  His headaches were frontal maxillary and bridge 
of the nose type pains, along with pain above and below the 
eyes.  He was taking antibiotics a couple of times a month.  
He did not complain of missing work.  He did not have 
complaints of a sore throat; only muffled ears, even when 
they were not infected.  The examiner noted that the veteran 
did not seem to be debilitated due to his symptoms, but felt 
frustration due to the nuisance factor caused by his 
condition.  He had occasional stuffiness which made it 
difficult to breathe through his nose, but he had only rare 
episodes of shortness of breath.  He had green drainage 
during acute flare-ups; this was more from pinching the 
bridge of his nose.  He did not complain of recurrent 
rhinitis-type symptoms, although the examiner speculated that 
these might have been present at an earlier age.  Other than 
mild maxillary and frontal discomfort with palpation, his 
sinuses were unremarkable.  His oropharynx was clear and his 
nares were patent with no abnormal exudate, crusting, 
swelling or erythema.  X-rays showed normal sinuses.  There 
was no evidence of acute or chronic sinusitis.  Diagnoses 
were recurrent acute sinusitis with headaches and primarily 
maxillary and ethmoid sinus discomfort, and remote history of 
allergic rhinitis, which was stable.  


Analysis

The veteran's claims for a compensable rating for sinusitis 
and for a 10 percent rating under the provisions of 38 C.F.R. 
§ 3.324 are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
development is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Compensable Rating for Sinusitis

The United States Court of Veterans Appeals has held that, 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant will apply, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991)  The Board notes that the regulations 
pertaining to diseases of the nose and throat were revised 
effective October 7, 1996.  Therefore, the claim for an 
increased (compensable) rating for sinusitis must be 
evaluated under both the criteria in effect prior to October 
7, 1996 (the former criteria) and the criteria in effect 
since October 7, 1996 (the current criteria) and the criteria 
most favorable to the veteran must be applied.  

Under the former criteria, a noncompensable rating is 
warranted for chronic maxillary sinusitis with only x-ray 
manifestations and mild or occasional symptoms.  A 10 percent 
rating requires moderate chronic maxillary sinusitis 
manifested by a discharge, crusting, or scabbing and 
infrequent headaches.  A 30 rating requires severe chronic 
maxillary sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and a purulent 
discharge or crusting reflecting purulence.  Code 6513 
(effective prior to October 7, 1996).  

Here, the veteran has had periodic medical treatment for 
sinus congestion and tenderness, with occasional sinus 
drainage and headaches, and the most recent diagnosis was 
recurrent acute sinusitis with headaches.  However, the 
manifestations of moderate chronic maxillary sinusitis 
required for a compensable rating under the former criteria 
are not present.  On examination there was no abnormal 
exudate, crusting, swelling or erythema.  Other than mild 
maxillary and frontal discomfort with palpation, the sinuses 
were unremarkable.  Therefore, the Board concludes that the 
veteran's sinusitis does not warrant a compensable rating 
under the former criteria.  

Under the current criteria, a noncompensable rating is 
warranted for chronic maxillary sinusitis which is detected 
by x-ray only.  A 10 percent rating requires one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or, three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent rating is warranted where there 
are three or more incapacitating episodes of sinusitis per 
year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or, more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  Code 6513 (effective from October 
7, 1996).  

The veteran's sinusitis is not manifested by one or two 
incapacitating episodes per year requiring prolonged 
antibiotic treatment.  While he has had medical treatment for 
sinus complaints on several occasions since service, the 
record does not demonstrate that he has three to six non-
incapacitating episodes of sinusitis per year, characterized 
by headaches, pain and purulent discharge or crusting.  
Therefore, a compensable rating under the current criteria is 
not warranted.  As a compensable rating for sinusitis is not 
warranted under either the former or the current rating 
criteria, the claim for a compensable rating for sinusitis 
must be denied.  


A Ten Percent Rating Under 38 C.F.R. § 3.324

Initially, the Board notes that, in his November 1998 
statement, the veteran's representative requested that, in 
the event the claim for a compensable rating for sinusitis is 
not granted, adjudication of the claim for a 10 percent 
rating under 38 C.F.R. § 3.324 be deferred until the claim 
for service connection for a left ear hearing loss disorder 
is adjudicated.  However, due process considerations require 
that the claim for service connection for a left ear hearing 
loss disorder be referred to the RO.  If service connection 
and a compensable rating are assigned for a left ear hearing 
loss disorder, such a favorable decision would render a claim 
for a compensable rating under 38 C.F.R. § 3.324 moot.  If 
service connection for a left ear hearing loss is granted and 
a noncompensable rating is assigned, the veteran is free to 
renew his claim for benefits under  38 C.F.R. § 3.324 based 
on three noncompensable service connected disabilities.

Under 38 C.F.R. § 3.324, whenever a veteran is suffering from 
two or more separate, permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities 
may be of compensable degree, the rating agency is authorized 
to apply a 10 percent rating, but not in combination with any 
other rating.  38 C.F.R. § 3.324. 

As noted above, the veteran is service-connected for 
sinusitis and left second metatarsal fracture residuals.  On 
June 1998 VA examination, the veteran did not complain of 
missing work due to the sinus disorder and the examiner 
specifically noted that he did not seem to be debilitated by 
the disorder.  Additionally, the veteran has not alleged and 
the record does not show that his left second metatarsal 
fracture residuals clearly interfere with his normal 
employability.  As the two service-connected disabilities do 
not interfere with the veteran's normal employability, a 10 
percent rating under 38 C.F.R. § 3.324 is not warranted and 
the claim must be denied.  


ORDER

A compensable rating for sinusitis and a ten percent rating 
under 38 C.F.R. § 3.324 are denied.  



		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

